Citation Nr: 1536046	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of a kidney injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a kidney disorder was most recently considered and denied by the RO in a July 2006 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement or evidence within one year of that decision. 

2.  The evidence received since the final July 2006 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a kidney disorder.

3.  The Veteran has a current kidney disorder, diagnosed as residuals of a Foley Y-V plasty surgery, that is related to his military service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection for a kidney disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the July 2006 rating decision is new and material, and the claim for service connection for kidney disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A kidney disorder, diagnosed as residuals of a Foley Y-V plasty surgery, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first considered and denied the Veteran's claim for service connection for a kidney disorder in an April 1987 rating decision.  In that decision, the RO found that the Veteran's urethral junction obstruction requiring a Y-V plasty was a congenital condition.

The Veteran was notified of the April 1987 decision and of his appellate rights; however, he did not file a substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no additional evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 1987 rating decision is final.

The Veteran then filed an application to reopen this claim in June 2002, which was denied in a February 2003 rating decision by the RO in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's claim because it found no record of a kidney injury in service and stated that the evidence failed to show that the Veteran's residuals of a kidney injury were related to service.  The Veteran was notified of the February 2003 decision and of his appellate rights; however, he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the February 2003 rating decision is also final.

The RO next considered and denied the Veteran's claim for service connection for a kidney disorder in a July 2006 rating decision, after the Veteran submitted an application to reopen his claim in November 2005.  In that decision, the RO found that the Veteran had not submitted new and material evidence in support of his claim and denied reopening the claim.  The Veteran was notified of the July 2006 decision and of his appellate rights; however, he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2006 rating decision is final.

In February 2011, the Veteran again filed an application to reopen a claim for service connection for a kidney disorder.  The RO denied the claim based on a lack of new and material evidence in a July 2011 rating decision, which the Veteran timely appealed.  

Since the July 2006 rating decision, the Veteran has submitted statements from two private doctors, Dr. D.E., and Dr. P.C. (initials used to protect privacy), which were not previously of record and attribute the Veteran's current kidney injury residuals to his in-service Foley Y-V plasty procedure.  This evidence was not considered at the time of the July 2006 rating decision and relates to facts necessary to substantiate the claim in that the evidence includes medical opinions relating the Veteran's current kidney injury to his service.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a kidney disorder.  38 C.F.R. § 3.156(a).   

Turning to the merits of the claim, the Veteran has testified that he required a Foley Y-V plasty procedure after sustaining a shrapnel injury while serving in Vietnam.  He has asserted that his current kidney disorder is a direct result of this in-service stent placement.  At his April 2015 hearing, he explained that the basis of his claim was the need for medical treatment for recurrent kidney stones that become lodged in his stent rather than the mere occurrence of the kidney stones themselves.  

The Veteran's service treatment records show that his kidneys were normal upon entry to service.  However, his separation examination shows that the Veteran's genitourinary system was abnormal and notes that the Veteran underwent a right Foley Y-V plasty for a congenital U-P-T obstruction with mild hydronephrosis while in service.

The Veteran's service treatment records also document a hospitalization in July 1970 due to colic pain in the left flank and microscopic hematuria.  Medical records from that admission indicate that the Veteran underwent a Y-V plasty in the right kidney in March 1970 at the Japan Army Hospital.  However, records from the actual March 1970 procedure are not associated with the claims file.  

The Veteran was first afforded a VA examination in connection with his claim in November 2002.  However, that examiner did not provide a medical opinion regarding the etiology of the claimed disorder.  As such, the examination report has little probative value.

The Veteran was later provided another VA examination in July 2006.  That examiner opined that she could not determine whether the Veteran's renal calculi were service-connected without resorting to pure speculation.  In so doing, she noted that she could not find paperwork documenting the Veteran's reported history of a shrapnel wound in service with subsequent problems requiring surgery.  However, she also found that the Veteran's account of the in-service kidney injury subsequent to a shrapnel injury more likely than not occurred and noted that his in-service treating doctor supported the occurrence of such an injury.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2014).   Therefore, the Board finds that the July 2006 VA examination reported also has limited probative value.

Nevertheless, the Veteran has submitted several medical opinion letters in support of his claim.  He first submitted a September 2005 letter from the doctor who performed the in-service Y-V plasty, Dr. H.Z. (initials used to protect privacy).  In that letter, Dr. H.Z. opined that the kidney problems experienced by the Veteran, kidney stones and recurrent infections, were certainly related to his in-service injury.  The Board notes that a more detailed rationale was not provided and that the letter did not indicate that any medical records were reviewed in connection with the opinion.

The Veteran then submitted a medical opinion from Dr. D.E. dated in October 2011, which stated that he had been treated for many years by Dr. E.M. (initials used to protect privacy) for chronic kidney stones and urinary tract infections related to the urinary tract wound he sustained in Vietnam.  The Board notes that, in this October 2011 letter, Dr. D.E. did not provide supporting rationale for his opinion or indicate that any records had been reviewed. 

The Veteran later submitted a second letter from Dr. H.Z. in which he stated that he had verified that the Veteran sustained a kidney injury in Vietnam at the time of his September 2005 letter.  He also opined that, based on his specialized medical training and experience, he was of the opinion that the Veteran's kidney stones and recurrent urinary tract infections were likely related to the injury he sustained in Vietnam.  

Dr. D.E. also submitted a second medical opinion dated in May 2015.  In that letter, Dr. D.E. opined that, based on his specialized medical training and experience, the Veteran's urologic condition was likely related to his military service in Vietnam.

A letter was also submitted by the Veteran's treating doctor at his VA Medical Center, Dr. P.C. (initials used to protect privacy).  In her June 2015 letter, Dr. P.C. stated that the Veteran was under her care and had a medical history of a stent placement in his right ureter while serving in Vietnam due to a shrapnel injury.  She reported that the Veteran subsequently developed recurrent kidney stones, which get lodged in the artificial right ureteral stent necessitating frequent medical and surgical treatments.  She opined that, based on her medical training and experience, the Veteran's urologic condition was likely related to his military service in Vietnam.

The Board finds that the opinion statements of Dr. D.E. have limited probative value in this case, as Dr. D.E. did not provide any supporting rationale for his opinions.  

While the Board notes that Dr. H.Z. and Dr. P.C. did not state that the Veteran's claims file had been reviewed in connection with their 2015 opinion letters, it appears that these medical opinions were formed after consideration of the Veteran's medical records and/or medical history.  Indeed, both doctors personally treated the Veteran, and Dr. P.C. is one of the Veteran's current treating physicians. Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board does acknowledge that Dr. H.Z. was the Veteran's treating doctor while in service, and therefore, has afforded his opinion some probative weight.  However, his opinions have also lacked supporting rationale.

Nevertheless, the Board finds that Dr. P.C.'s medical opinion is entitled to the most probative weight in this case.  Dr. P.C. considered the Veteran's in-service procedure and opined that the recurrent residual symptoms, recurrent kidney stones necessitating medical intervention, were the result of the in-service placement of a stent.  Her medical opinion indicates that, but for the in-service placement of the right renal stent, the Veteran would not need recurrent medical assistance and procedures for kidney stones that become lodged.  Thus, Dr. P.C. specifically addressed the core of the Veteran's claim.  Additionally, the Board finds that her rationale, while limited, is sufficient in that it was supported by her medical training and expertise, as well as her position as the Veteran's current treating doctor and consideration of the Veteran's medical history.  Therefore, the Board concludes that service connection for residuals of a kidney injury, diagnosed as residuals of a Foley Y-V plasty surgery, is warranted.  38 C.F.R. § 3.303.



ORDER

Service connection for residuals of a kidney injury, diagnosed as residuals of a Foley Y-V plasty surgery, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


